Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              DETAILED ACTION
                      Status of claims: claims 1-34 are pending.
        The amendment filed 10/27/2020 which amends claims 12-13, and adds claim 34 has been entered.
              Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d). The certified copy has been filed in parent Application No. United Kingdom 1619287.7 filed 11/23/2016.

                 IDS
The references cited in the information disclosure statement (IDS) filed 3/5/2019, the IDS filed 6/14/2019, the IDS filed 6/13/2019, and the IDS filed 5/22/2019 have been considered by Examiner.

              Election/Restriction
Applicants’ election filed 10/27/2020 of the species as listed below without traverse is acknowledged.
The elected species are: E.coli (claim 4), oxidoreductase enzyme (claim 12); BCKD from
P. aeuruginosa (claim 13); metal alkoxide (claim 16); NaOR1 where R1 is any Cl to C6 branched, unbranched or cyclic alkyl group, being optionally substituted with one or
more functional groups (claim 17); Group I metal salts (claim 18);and sodium methoxide (claim 23). It is noted that, since searching the prior art results in finding that LiOH (non-elected species in claim 17) which renders the Markush claim 17 obvious with respect to a nonelected species as catalyst for the transesterification, the examined species are extended to NaOR1 and LiOH. The new claim 34 is drawn to the invention of claims 1-33; and thus, the pending claims 1-34 and the elected species are under examination.

          Objection to specification
The disclosure is objected to because of the following informalities:
At page 23, 7th paragraph, “MDF” and “OSD” should be spelled in full for the first instance of use.
           Objection to claims
In claim 1, step c, “…the said C3-C12 methacrylate ester…” should be changed to “… said C3-C12 methacrylate ester…” wherein the term “the” is deleted..


In claim 5, “…than a wildtype” should be changed to “…than a wild-type microorganism”.
In claim 25, “…further comprising a step of drying the organic phase is carried out prior to the transesterification of step d)” is advised to be changed to “…further comprising a step of drying the organic phase wherein the step is carried out prior to the transesterification of step d)”.
In claim 33, “the said organic phase” should be changed to “said organic phase” wherein the term “the” is deleted.
           Objection to the drawings
The drawings filed 5/22/2019 are objected to under 37 CFR 1.83(a) because (i) in Figure 3, “kD” should be clarified as “Molecular weight markers (KDa)” and (ii) in Figure 5, horizontal axis labeling “hours” should be “Time (hours)” for the consistency for instance, Figure 8 has the labeling “Time (min)”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                Claim Rejections - 35 USC § 112(b)
           The following is a quotation of 35 U.S.C. 112(b):
Claims 1-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to
particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 lacks antecedent basis for “…the removed C3-C12 methacrylate with methanol…” in step (d) of claim 1. It is noted that, the step (c) of “removing …” sets forth “C3- C12 methacrylate ester”. The claims 2-34 which depend from claim 1 are also rejected.



                                 Claim Rejections - 35 USC § 103
              The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
             A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

          Claim interpretation:
          Claim 1 as written is directed to a method of producing methyl methacrylate (MMA) comprising two parts: (i) biological route that employs a fermented microorganism to produce an alkyl (C3-12)-methacrylate ester which per se can form an organic phase in the fermentation medium; and (ii) chemical transesterification of the produced alkyl (C3-12)-methacrylate ester which is separated or extracted from the fermentation medium wherein the chemical transesterification is carried out in the presence of methanol (and a catalyst) thereby producing MMA.
          The evidence that the alkyl (C3-12)-methacrylate ester itself forms an organic phase in the aqueous medium is provided by page 16, 2nd paragraph, instant specification which discloses that the produced   C3-C12  methacrylate ester,  such as butyl  methacrylate, in fermentation medium reaches its solubility limit said ester form its own organic phase. The prior art teaches that level of the produced alky (e.g., butyl) methacrylate in the fermentation medium can be greater than its water



[1] Claims 1-5, 14-20, 22, 24-26, 28-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015022496 (‘496) in view of Neveu et al. (Lubricant and Fuel Additives Based on Polyalkylmethacrylates (2012) Elsevier B.V. publish, pages 453-476) and US
 20180171368 (‘368) as evidenced by reference Brenda (20201 update) Information on EC
1.3.8.1 - short-chain acyl-CoA dehydrogenase, page 1), PetroChemical Blog (2018) pages 1-4, and by US20030077340 (‘340).
‘496 teaches a method of producing methacrylic acid and/or methacrylic acid 
derivatives such as “methyl methacrylate” (MMA) using a genetically engineered 
microorganism transformed with genes encoding enzymes required for said production (p.1,  lines 1-2, 7-9, 11 and 30-34; and p.2, lines 19-28 ‘496) wherein the microorganism is E.coli (see
p.22, lines 28-29 and p.23, line 4, ‘496), as applied to claims 1 and 4.
The methacrylic acid derivatives include “C2-12  alkyl ester” of methyl methacrylate  (p.44, lines 1-8, ‘’496), i.e., . C2-12 methyl methacrylate ester. Preferred methacrylic acid ester (or called methacrylate ester) is n-butyl methacrylic acid ester (p.44, lines 25-27, ‘496, as applied to claims 1-3 and 5. Since the microorganism has been genetically engineered to comprise the enzymes (p.19, last paragraph) for production of the methacrylic acid derivatives, the microorganism is expected to produce more C 2-12 methyl methacrylate (claim 5).
The above teachings of ‘496 are applied to instant step a) of claim 1 “ providing a microorganism in a fermentation medium, under conditions which said microorganism will produce a C3-C12 methacrylate ester”, and instant step b) of claim 1  “providing an organic phase in contact with the fermentation medium…” since alkyl (C3-12)-methacrylate ester, e.g., the above-mentioned “n-butyl methacrylic acid ester” (i.e., n-butyl methacrylate) which per se can form an organic phase in the fermentation medium (claim 28) (. Said “form an organic phase’ is because, based on known fact that  the water solubility of “n-butyl methacrylate” is 0.036 (g/l) as evidence by ref Petrochemical Blog” and based on the teaching provided by closely related art (‘368), Ref. ‘368 teaches that the level of the “methacrylic acid esters” produced in the  fermented medium is preferably at least greater than 130 mg/L (see [0197], ‘368), wherein “n- butyl methacrylate” (‘496) is within the breadth of the “methacrylic acid esters” (see p.44, lines 1-2, 8, 25 and 28, ‘496). Thus, it is well within purview of one skilled in the art to obtain > 130 mg/ml of n-butyl methacrylate (which is one example of the C2- 12 methyl methacrylate) which amount  130 mg/L exceeds the solubility limit 0.036 (g/l). Thus, it is reasonable to expect that  the n-butyl methacrylate produced in the aqueous medium forms an organic phase by its own.

1-12   alkyl, preferably n-butyl  methacrylate (p.44, lines 1- 4 and 8 , ‘496); the produced C1-12  alkyl  methacrylate itself forms an organic phase (see the above corresponding discussion; not be reiterated herein), and since ‘496 has taught separating the organic phase from aqueous medium, ‘496 teaches separation of the C 1-12 alkyl (or butyl) methacrylate ester organic phase from the aqueous fermentation medium, as applied to instant step c) of claim 1 “removing organic phase…”.
            Regarding step d) “transesterifying the removed C3-C12  methacrylate ester with
methanol”, ‘496 further teaches that chemical transesterification of MMA to generate other esters such as butyl methacrylate that is C4-methacrylate ester (p.1, lines 18-19, ‘496).
Although ‘496 does not expressly teaches the transesterification of alkyl(C3-C12) methacrylate ester with methanol to generate methyl methacrylate.
It has been known from transesterification art (Neveu) that transesterification reaction is reversible between higher alkyl methacrylate ester and methanol (claim 1); wherein said reversible transesterification reaction is driven by removing methanol to favor producing the higher alkyl methacrylate ester (see page 454, section 10.26.1.2.2 “Transesterification”, Neveu) and wherein the transesterification reaction is catalyzed by a “catalyst” (claim 14) such as a metal oxide “tin oxide” or “lithium hydroxide” [LiOH] (claims 15-17) which is non-elected species of claim 17 (see page 455, Figure 4 and left col., 1st paragraph, Neveu). The metal salts   of lithium act as the catalyst (claims 18-20) (p.455, left col., lines -3, Neveu). It is noted herein that metal salts of Group I and II (claims 18-20) include basic lithium salts as evidenced by page 20, 3rd paragraph, instant specification).
The catalyst and reactant are in the same phase (see Figure 4, Nevsu) that is an obvious variation of a homogenous catalyst (claim 22) as evidenced by page 19, 3rd paragraph of instant specification.
Upon reading Neveu reference, one of ordinary skill in the art would have readily realized that the C2-12 methacrylate ester of ‘496 (equivalent to the “higher alkyl methacrylate ester “ in Neveu ref) can be converted to methyl methacrylate (MMA) by reversible chemical transesterification through maintaining excess amount of methanol so as to shift equilibrium transesterification reaction towards product “MMA”; wherein “MMA” (monomer) has been known is a key industrial chemical which main application is in production of polymers for various applications (see abstract, lines 1-2 and p.1, lines 11-19, ‘496). Thus, it would have motivated one of ordinary skill in the art to employ the reversible transesterification to convert alkyl C2-12 methacrylate ester to the “product” that is the industrial key compound “MMA” via simple manipulating and maintaining excess amount of methanol to drive chemical equilibrium toward formation of methyl methacrylate (MMA) in the reversible transesterification with the catalyst (see above Neveu’s teaching), wherein the “alkyl C2-12 
         
       The 496 disclosure is also applicable to the limitations of instant claims 24-26, 29- 30, 32 and 33 (see below).
              
              The organic phase solvent can be an external organic solvent with respect to the aqueous medium (claim 29) (p.42, lines 1-2, ‘496); and the organic solvent is selected form heptane, hexane, pentane and cyclopentane (claim 32) (p.42, 5th paragraph, ‘496).
              Since claim 30 indicates that the external organic solvent of claim 29 is biocompatible wherein said organic solvent encompasses heptane, hexane and cyclopentane (evidenced by page 17, 5th paragraph, instant specification). Since ‘496 has taught using the organic solvent selected from heptane, hexane and cyclopentane (see above discussion), ‘496 teaching is applicable to claim 30.
               Next, ‘496 teaches that the compounds (such as methacrylic acid and derivative thereof such as alkyl methacrylate ester p.44 then, optional transesterification ) in organic phase are purified by distillation (p.41, lines 28-29, ‘496). Since ‘496 has taught methacrylic acid can be esterified to produce methacrylic acid ester such as alky methacrylic acid ester that is butyl methacrylate (p.44, lines 1-34, 8 and 19-20, ‘496), the distillation of the alky methacrylic acid ester, e.g. butyl methacrylate, is carried out before the transesterification as taught by Neveu 
(see above) as applied to claim 25.
               Since the drying (claim 25) or purifying (claim 33) can be achieved by the “distillation” as evidenced by page 21, 2nd paragraph, instant specification, and since the above-discussed methacrylic acid derivatives such as “C2-12 alkyl ester” (i.e., “C2-12 methacrylate ester” and “butyl (C4)-methacrylate ester”) obtained from the fermentation medium (see above) are necessarily partitioning in the organic phase, the distillation of the “C2-12 methacrylate ester” will necessarily result in drying organic phase (claim 25) and/or purifying the “C2-12 methacrylate ester” (claim 33) in the organic phase. Moreover, ‘496 has suggested purification of methacrylic acid “MAA” (p.43, lines 16-17) wherein MAA is esterified to produce MAA ester such as butyl methacrylate that is one of products to which the ‘496 patent is directed (see p.44, lines 1-4 and  8, ‘496). Thus, it would have been obvious to purifying the methacrylic acid ester such as butyl methacrylate prior to applying it in the transesterification reaction as taught by Neveu (see  above). Hence, claims 25 and 33 are rejected.
The above-discussed “drying” caused by the “distillation” process (‘496) is expected to reduce water content before performing the transesterification in a reaction mixture comprising catalyst and reactants, e.g., methanol and C2-12 methacrylate ester) wherein the C2-12 methacrylate ester has been purified by the “distillation” as taught by ‘496 (see above).
Regarding claim 24, it is directed to mole percent of water (mol%) is less than 50% with respect to the catalyst when performing the transesterification. ‘496 has taught the step of separating the organic phase from the aqueous phase through the distillation (p.41, lines 25-26 and 28-29, ‘496). As discussed above the organic phase contains alkyl methacrylate ester such as butyl methacrylate, it would have been obvious for one of ordinary skill in the art to separate the butyl methacrylate from aqueous phase containing water so as to obtain the separated product having mol% water as low as possible, i.e., < 50% (claim 24).
Regarding claim 26, the above-discussed, the separated product (i.e., the organic phase composed of the alkyl methacrylate ester, e.g., butyl methacrylate) having water content as low as possible can be obtained; this would necessarily result in the organic phase containing no water. Also, the subsequent chemical reaction of the transesterification (see above Neveu’s teaching) is carried out in reaction mixture containing inorganic metal salt as catalyst, excess methanol and reactant that is higher alkyl methacrylate ester (e.g., butyl methacrylate) in the separated organic phase; and thus, it is obvious to perform the transesterification without water (claim 26).
Therefore, the combination of the references’ teachings renders claims 1-5, 14-20, 22, 24-26, 28-30, 32 and 33 prima facie obvious. 
            
             [2] Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
‘496, Neveu and ‘368 as applied to claims 1 and 14 from which claims 21 and 23 depend, and further in view of US 20100204509 (‘509).
The teaching of claims 1 and 14 by ‘496, Neveu and ‘368 has been set forth above.
transesterification art (‘509) that, besides
the metal oxide, the useful catalyst for the transesterification can be basic metal methoxide such as lithium methoxide (claims 21, 23) (see [0024], lines 10-11; and [0026], ‘508), wherein lithium methoxide is instant Group I methoxides (claim 21) as evidenced by page 20, 4th paragraph of instant specification. Further, ‘509 teaches that it is advantageous to use the lithium methoxide as the catalyst due to its basic in nature ([0025]-[0026], ‘509), wherein the catalyst is for catalysis   of transesterification (reversible) of an alcohol with a methacrylic acid ester in the presence of alcohol (see abstract, ‘509) which is the common subject matter of ‘496. Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose and use the metal methoxide catalyst such as lithium methoxide to effectively catalyze transesterifying the C2-12 methacrylate ester (‘496) in the presence of methanol  in order to produce the industrial key compound methyl methacrylate (‘496 and Neveu; see the above 103 rejection [1]) with reasonable expectation of success.

              [3]  Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘496, Neveu and ‘368 as applied to claims 1 and 14 from which claims 17 and 23 depends, and further in view of US20130172598 (‘598).
             Examiner remark: this rejection is applied to the elected species (claims 17, 23) which acts as a catalysts for the transesterification. Said elected species is “sodium methoxide” having formula: Na(OR1) as set forth in claim 17.
              The teachings of claims 1 and 14 by ‘496, Neveu and ‘368  have been set forth above.                           
              The closely related art (‘598) teaches, sodium methoxide (elected species, claims 17, 23)
has also been known useful for the transesterification of methacrylate ester ([0036]-[0038], Example 3, line 1 and [0100], line 19, ‘598) which is the common subject of ‘496. The sodium methoxide has structure “Na(OR1) wherein R1 is methyl (elected species, claim 17). Thus, it would have been prima facie obvious for one of ordinary skill in the art to choose and use  sodium methoxide alternative to the lithium methoxide (as discussed in the 103 rejection [2]) to arrive at the claimed invention of claims 17 and 23 without reasonable expectation of success in the absence of any unexpected results.

             [4] Claims 6-13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘496, Neveu and ‘368 as applied to claims 1 and 8 from which claims 9-13 and 34 depend, and further in view of US 20180171368 (‘368).
            The applied reference ‘368 has a common applicants and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a
showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research   agreement. See generally MPEP § 717.02.
              The teaching of claims 1 and 8 by ‘496, Neveu and ‘368 has been set forth above.
              Yet, ‘496, Neveu and ‘368 do not expressly teachesan enzyme converting isobutyryl-CoA to methacrylyl-CoA (claim 6), an enzyme converting the methacrylyl-CoA to a C3-C12 methacrylate ester (claim 7), an alcohol acyltransferase (claim 8) the oxidase enzyme (claims 8- 10) and oxidoreductase (claim 12) and BCKD enzyme (claims 13, 34).
             However, ‘496 teaches that the method of producing the methacrylic acid derivatives
such as the alkyl C2-12 methacrylate ester by an esterification reaction (p.44, lines 1-20, ‘493).
            Although ‘496 does not further expressly teaches what enzymes involved the reaction, the closely related art (‘368) teaches producing the methacrylyl-CoA intermediate and/or methacrylic acid esters and/or derivatives suitably in a fermentation medium in which microorganism capable of said production is cultivated, which is the common subject matter of ‘496.
           Particularly, ‘368 teaches that the production of the methacrylic acid esters involves enzyme that catalyzes converting isobutyryl CoA into methacrylyl CoA (claim 6) (see [0011], ‘368) whereim the enzyme is an “oxidase” (claim 8) (see [0045]-[0046], ‘368). Then, the resultant methacrylyl CoA can be converted to a “methacrylic acid ester” (claim 7) preferably by an “alcohol acyltransferase” (see [0044] and [0046], ‘368). Since ‘496 has taught the” methacrylic acid ester” that is esterified from methacrylic acid encompasses C2-12 alky methacrylate ester such as butyl methacrylate (claim 7) (p.44, lines 1-4, 8 and 19-20, ‘496), the above ‘368 teaching of using the “oxidase” and “alcohol acyltransferase” is applicable to producing C2-12 alky methacrylate ester including butyl methacrylate. Thus, claims 6-8 are obvious over the combined references’ teaching.
            In addition, the closely related art (‘368) teaches an acyl-CoA oxidase (claim 9) catalyzing conversion of isobutyryl-CoA to methacrylyl-CoA, wherein the oxidase is preferably enzyme “ ACX4” from Arabidopsis thaliana (claim 10) (see [0036], lines 1-4, ‘368); the resultant methacrylyl-CoA is then converted to methacrylic acid ([0037], ‘368) which is an intermediate for producing key monomer methyl methacrylate “MMA” ([0002] and [0005],  ‘368) which is the common subject matter of ‘496; and wherein the “isobutyryl-CoA” is converted from feedstock by microbial fermentation ([0020], lines 1-2, ‘368). Here, it is noted

2-12 methacrylate ester) also employs carbon based feedstocks (p.2, last paragraph, lines 1-2; and p.46, 3rd paragraph, ‘496).
           In addition, ’368 teaches that the conversion of “2-ketoisovaleric acid” to the “isobutyryl-CoA” is catalyzed by an oxidoreductase (claims 11, 12) (see [0067], lines 1-3, ‘368); or, which preferably is catalyzed by an enzyme complex called “a branched chain keto acid dehydrogenase (BCKD) complex from P. aeuruginosa (elected species) or P. putida (claims 13, 34) (see [0066], ‘368).
            It would have been prima facie obvious for one of ordinary skill in the art to choose the enzymes (ACX4 and BCKD) taught by ‘368 and recombinantly expressed said enzymes in bacterial cell E.coli in the fermentation culture (‘496) in order to obtain the methacrylic acid derivative, e.g., C2-12 methacrylate ester which can be subsequently converted to the industrial key compound methyl methacrylate “MMA” (‘496) by the transesterification suggested by ‘Neveu (see the corresponding discussion in 103 rejection [1]).
            It is noted that the ‘368 disclosure encompasses production of the methacrylic acid derivatives (see abstract, ‘368) wherein said derivatives are the “methacrylic acid esters” which encompass “C 4-12 alkyl methacrylate ester “([0043], ‘368) which is the common subject matter C 2-12 alkyl methacrylate ester taught by ‘496.
           ‘368 has disclosed a method of producing a methacrylic acid derivative by enzymatically conversion of isobutyryl-CoA to methacrylyl-CoA which in turn is converted into the methacrylic acid derivative (abstract, ‘368) such as methacrylic acid ester ([0188], ‘368) which encompasses methyl methacrylate “MMA” ([see [0002], lines 2-3, ‘368). This is also the common subject matter of the primary reference ‘496.
           Further, it has been known in the art (‘368) that the oxidase “ACX4” can be functionally expressed in E.coli to useful levels of activity on isobutyryl-CoA as a substrate ([0331], lines 1- 5, ‘368) in addition to co-expression of ACX4 with BCKD in E.coli; said co-expression results  in significant amount of the product methacrylic acid ([0371], lines 5-8, and Figure 15 ‘368). Thus, it is would have been obvious for one of ordinary skill in the art to engineer the E.coli host cell (‘496) to recombinantly express both ACX4 and BCKD enzymes so as to obtain desired  level of the methacrylic acid derivative, e.g., “C 4-12 alkyl methacrylate ester” (see above), which subsequently can be converted to the industrial key product “MMA” by the chemical “transesterification” (‘496 and Neveu) with reasonable expectation of success. Therefore, the combination of the references’ teachings renders claims 9-13 and 34 prima facie obvious.

             [5] Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘496, Neveu and ‘368 as applied to claim 1 from which claim 27 depends, and further in view of US20180171368 368).
The applied reference ‘368 has a common applicants and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C.
102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research   agreement. See generally MPEP § 717.02.

The teaching of claim 1 by ‘496, Neveu  and ‘368 has been set forth above.
‘496, Neveu and ‘368 do not expressly teaches the titre (yield) of alkyl methcacylate ester in the fermentation medium (claim 27).
 The prior art (‘368) however teaches the fermentation production of methacrylic acid derivatives such as methacrylic acid esters which can be produced in the fermentation medium at least greater than 130 mg/L ([0197], ‘368) wherein the “methacrylic acid ester” encompasses the “C2-12 alkyl methacrylate ester” or “butyl methacrylate ester” (which is taught by ‘496 as discussed in the 103 rejection [1]). The methacrylic acid esters encompass C4-12 alkyl methacrylate ester (see [0043], ‘368) which is the common subject matter of ‘496.
Similar to titre (yield) of the produced methacrylic acid esters, one of ordinary skill in the would have readily produced greater yield than 130 mg/L of C4-12 alkyl methacrylate ester such as approximately 220 mg/L (claim 27) in order to have sufficient amount thereof for the subsequent “transesterification” that converts the C4-12 alkyl methacrylate ester (‘368) or C2-12 alkyl methacrylate ester (‘496) to the industrial key product “methyl methacrylate” (MMA) with reasonable expectation of success in the absence any unexpected results.

          Moreover, MPEP states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating  such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges greater than 130 mg/L encompassed the claimed range approximately (±) 220 mg/L, per MPEP statement, which is workable ranges by routine experimentation. Therefore, claim 27 is obvious over the prior art.


[6] Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over ‘496, Neveu and ‘368 as applied to claims 1 and 29 from which claim 31 depends, as evidenced by Lin et al. (Ind. Eng. Chem. Res. (1999), 38, 4081-4091).
The teaching of claim 1 by ‘496 and Neveu has been set forth above.
Yet, ‘496, Neveu and ‘368 do not expressly teaches the Log Po/w value of the organic phase set forth on claim 31.
Po/w (claim 31) has been defined as the logarithm of the partition coefficient of a particular solvent between a standardized 1:1 mixture of 1-octanol and water (page 17, 4th paragraph, lines 3-4, the specification).
Claim 31 is not patentable, because the partition coefficient Log Po/w of an organic solvent (compound) is an inherent property thereof and it will not be changed upon use, and because the prior art has taught said organic solvent having the partition coefficient Log Po/w greater than 3.0 (see discussion below).

The prior art has taught that the organic phase solvent can be an external organic solvent selected form heptane, hexane and pentane (p.42, lines 1-2, p.42, 5th paragraph, ‘496). It has been known that heptane, hexane and pentane have the partition coefficient “Log Po/w” values: 4.66, 4.11 and 4.66, respectively (see Table 1, Lin), all the values are  greater than 3.0 (claim 31).   
It is noted that, in Table 1 of Lin, “log10 Kow” is equal to “Log Po/w” because the “log10 Kow” of Lin refers to the octanol-water partition coefficient (see p.4081, left col., lines 5-7, Lin) which is the identical definition for Log Po/w by instant specification (see above).
Thus, it would have been prima facie obvious for one of ordinary skill in the art to choose one of the organic solvent (taught by ‘496) from heptane, hexane and pentane to extract/separate the methacrylic acid derivative, e.g., C2-12 alkyl methacrylate ester which is the product of the microorganism fermentation (see above 103 rejection [1]) and which is then subjected to the reversible transesterification with excess methanol and the catalyst to generate the desired  amount of industrial key product methyl methacrylate (MMA) (‘496) as discussed in the 103 rejection [1]. One of ordinary skill in the art would have done so with reasonable expectation of success in the absence of unexpected results.

Conclusion
No claims are allowed.
During examination, reference US 20100021977 was also reviewed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.


/Samuel W. Liu/
Examiner, Art Unit 1656
           February 3, 2021


	/SCARLETT Y GOON/            QAS, Art Unit 1600